United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4188
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                  Chad M. Saeugling

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Dubuque
                                  ____________

                           Submitted: December 11, 2017
                              Filed: February 9, 2018
                                  [Unpublished]
                                  ____________

Before WOLLMAN, LOKEN, and MELLOY, Circuit Judges.
                         ____________

PER CURIAM.

      Chad M. Saeugling pleaded guilty to one count of mail fraud in violation of 18
U.S.C. § 1341 and two counts of false statement to a financial institution in violation
of 18 U.S.C. § 1014. The district court1 sentenced Saeugling to 78 months’
imprisonment. Saeugling appeals his sentence, arguing that the district court erred
in applying a two-level increase to his offense level for being “an organizer, leader,
manager, or supervisor in any criminal activity” under the United States Sentencing
Guidelines Manual (Guidelines or U.S.S.G.) § 3B1.1(c). Because the district court
did not err in applying the increase and because any alleged error was harmless, we
affirm.

      Saeugling worked for Swiss Colony, Inc., a catalogue sales business, from
December 2004 to August 2014. During his time with Swiss Colony, Saeugling
accounted for the company’s inventory at a warehouse in Peosta, Iowa. Around 2009,
Saeugling began stealing merchandise from the warehouse and selling it on eBay.
Saeugling concealed his theft by adjusting Swiss Colony’s inventory
records—making it appear that the stolen merchandise had been used for a legitimate
purpose. Upon discovering Saeugling’s scheme, Swiss Colony fired him. Shortly
thereafter, Saeugling began withdrawing money from his PayPal account, which he
had used to accept payment for the stolen merchandise.

       A few months after his firing, Saeugling applied for a mortgage loan with
Dupaco Community Credit Union to purchase his father’s home. Saeugling wrote in
the loan application that his father, Clark Saeugling (Clark), would provide a $22,000
cash gift to help Saeugling and his wife qualify for the loan. To satisfy Dupaco’s
underwriting requirements, Saeugling and Clark signed a Gift Deposit Verification,
confirming that Clark had given Saeugling the $22,000 as a gift. In reality, however,
Saeugling had given Clark the money days earlier and instructed him on how to
deposit the money in an attempt to disguise its source.



      1
        The Honorable Linda R. Reade, then Chief Judge, United States District Court
for the Northern District of Iowa.

                                         -2-
       The parties disputed at sentencing whether Saeugling should receive a two-
level sentencing enhancement for his role in the offense under Guidelines § 3B1.1(c).
Saeugling argued that the enhancement is not appropriate in a sole criminal actor
case. The district court overruled the objection, explaining that “[a]t a minimum,
[Saeugling’s] father was a participant in this criminal activity.” The court then
sentenced Saeugling to 78 months’ imprisonment—the top of his advisory guidelines
range.

      Under Guidelines § 3B1.1(c), a two-level offense level enhancement may be
imposed if the defendant organized, led, managed, or supervised another participant
in any criminal activity. The Guidelines define a participant as “a person who is
criminally responsible for the commission of the offense, but need not have been
convicted. A person who is not criminally responsible for the commission of the
offense . . . is not a participant.” U.S.S.G. § 3B1.1 cmt. n.1.

         Saeugling argues that Clark was not criminally responsible for any of the
crimes alleged in the information. Saeugling cites United States v. Mentzos, 462 F.3d
830, 842 (8th Cir. 2006), which explained that “third parties who are unwitting
participants” in a crime are not participants under § 3B1.1(c). Here, however, Clark
was not an unwitting participant. To commit the crime of false statement to a
financial institution, a person must “knowingly make[] any false statement or report
. . . for the purpose of influencing in any way the action of . . . a Federal credit union
. . . upon any application.” 18 U.S.C. § 1014. The district court concluded from the
factual basis statement in the plea agreement and the signed Gift Deposit Verification
that the $22,000 was not a gift, that Clark knew that he was submitting the false
verification to Dupaco, and that the verification was required as a condition to
granting the loan. Additionally, the district court found to be false Saeugling’s
statement that Dupaco employees had instructed him in the manner in which the
$22,000 was to be deposited.



                                           -3-
       Furthermore, we conclude that any error in applying the two-level increase was
harmless. In United States v. LaRoche, 700 F.3d 363 (8th Cir. 2012), we explained
that “[a] procedural error does not require reversal if the court ‘specifically identifies
the contested issue and potentially erroneous ruling, sets forth an alternative holding
supported by the law and the record in the case, and adequately explains its
alternative holding.’” Id. at 365 (quoting United States v. Sayles, 674 F.3d 1069,
1072 (8th Cir. 2012)). The district court made the following statement at sentencing:

      I would make the record that even if the Court erred in the computation
      of the advisory guidelines, which I don’t think I did, but if I did, I would
      impose a nonguideline sentence based on the other factors. . . . I would
      impose the very same sentence. So if there’s a guideline error, it did not
      affect my judgment as to what this sentence is. It’s sufficient but not
      greater than necessary to achieve the goals of sentencing.

The other factors alluded to by the district court included Saeugling’s false statements
to Dupaco, his false statements on his tax returns, his false statements to the Probation
Office, the additional crime of money laundering that he could have been charged
with, and his “poor performance on pretrial” release.2

       Finally, Saeugling argues that his counsel was ineffective at sentencing and in
preparation for sentencing. We decline to address this issue on direct appeal. As we
explained in United States v. Thompson, 690 F.3d 977, 992 (8th Cir. 2012), a claim
of ineffective assistance of counsel is “generally best litigated in collateral
proceedings.” Id. (quoting United States v. Hubbard, 638 F.3d 866, 869 (8th Cir.
2011) (internal quotation marks omitted)). A defendant may raise the argument on
direct appeal only “where the record has been fully developed, where not to act would


      2
       It should go without saying that Saeugling’s argument that his sentence is
substantively unreasonable fails on its face in light of the district court’s thorough
consideration of the relevant sentencing factors. See United States v. Roberts, 747
F.3d 990, 992 (8th Cir. 2014) (standard of review).

                                           -4-
amount to a plain miscarriage of justice, or where counsel’s error is readily apparent.”
Id. (quoting Hubbard, 638 F.3d at 869) (internal quotation marks omitted). None of
those circumstances are present here.

      The sentence is affirmed.
                      ______________________________




                                          -5-